FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 25, 2011. OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT of 1934 For the transition period from to. Commission file number 0-3189 NATHAN'S FAMOUS, INC. (Exact name of registrant as specified in its charter) Delaware 11-3166443 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Jericho Plaza, Second Floor – Wing A, Jericho, New York11753 (Address of principal executive offices) (Zip Code) (516) 338-8500 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer Accelerated filerX Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X AtFebruary 3, 2012, an aggregate of 4,349,005 shares of the registrant's common stock, par value of $.01, were outstanding. NATHAN'S FAMOUS, INC. AND SUBSIDIARIES INDEX Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Financial Statements Consolidated Balance Sheets – December 25, 2011 (Unaudited) and March 27, 2011 3 Consolidated Statements of Operations (Unaudited) – Thirteen Weeks Ended December 25, 2011 and December 26, 2010 4 Consolidated Statements of Earnings (Unaudited) – Thirty-nine Weeks Ended December 25, 2011 and December 26, 2010 5 Consolidated Statement of Stockholders’ Equity (Unaudited) – Thirty-nine Weeks Ended December 25, 2011 6 Consolidated Statements of Cash Flows (Unaudited) – Thirty-nine Weeks Ended December 25, 2011 and December 26, 2010 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 27 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 28 Item 1A. Risk Factors. 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 29 Item 3. Defaults Upon Senior Securities. 30 Item 5. Other Information. 30 Item 6. Exhibits. 31 SIGNATURES 32 Exhibit Index 33 -2- Nathan’s Famous, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS December 25, 2011 and March 27, 2011 (in thousands, except share and per share amounts) PART I. FINANCIAL INFORMATION Item 1. Financial Statements. ASSETS Dec. 25, 2011 March 27, 2011 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Marketable securities Restricted cash (Note E) Accounts and other receivables, net Note receivable held for sale (Note G) - Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property and equipment, net Goodwill 95 95 Intangible assets Deferred income taxes Other assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Litigation accrual (Note M) Accrued expenses and other current liabilities Deferred franchise fees Total current liabilities Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Note M) STOCKHOLDERS’ EQUITY Common stock, $.01 par value; 30,000,000 shares authorized; 8,840,491and 8,837,991shares issued; and 4,947,964 and 5,082,713 shares outstanding at December 25, 2011 and March 27, 2011, respectively 88 88 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost, 3,892,527 and 3,755,278 shares at December 25, 2011 and March 27, 2011, respectively ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these statements. -3- Nathan’s Famous, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Thirteen weeks ended December 25, 2011 and December 26, 2010 (in thousands, except share and per share amounts) (Unaudited) Dec. 25, 2011 Dec. 26, 2010 REVENUES Sales $ $ Franchise fees and royalties License royalties Interest income Other income 19 Total revenues COSTS AND EXPENSES Cost of sales Restaurant operating expenses Depreciation and amortization General and administrative expenses Litigation accrual (Note M) - Interest expense (Note M) - Total costs and expenses Income (loss) before provision for income taxes ) Provision (benefit) for income taxes ) Net income (loss) $ $ ) PER SHARE INFORMATION Basic income (loss) per share: Net income (loss) $ $ ) Diluted income (loss) per share: Net income (loss) $ $ ) Weighted average shares used in computing income (loss) per share Basic Diluted The accompanying notes are an integral part of these statements. -4- Nathan’s Famous, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF EARNINGS Thirty-nine weeks ended December 25, 2011 and December 26, 2010 (in thousands, except share and per share amounts) (Unaudited) Dec. 25, 2011 Dec. 26, 2010 REVENUES Sales $ $ Franchise fees and royalties License royalties Interest income Other income 35 Total revenues COSTS AND EXPENSES Cost of sales Restaurant operating expenses Depreciation and amortization General and administrative expenses Litigation accrual (Note M) - Interest expense (Note M) - Total costs and expenses Income before provision for income taxes Provision for income taxes Net income $ $ PER SHARE INFORMATION Basic income per share: Net income $ $ Diluted income per share: Net income $ $ Weighted average shares used in computing income per share Basic Diluted The accompanying notes are an integral part of these statements. -5- Nathan’s Famous, Inc. and Subsidiaries CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY Thirty-nine weeks ended December 25, 2011 (in thousands, except share amounts) (Unaudited) Common Common Additional Paid-in Retained Accumulated Other Comprehensive Treasury Stock, at Cost Total Stockholders’ Shares Stock Capital Earnings Income Shares Amount Equity Balance, March 27, 2011 $
